DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 30 are currently pending.
The abstract submitted on 01/11/2021 is accepted.
The oath submitted on 04/12/2021 is accepted.
The drawings submitted on 01/11/2021 are accepted.
The IDS submitted on 06/13/2022 has been considered.
No foreign priority has been claimed.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (WO 2021044382 A1) in view of Pan et al. (US 20200359428 A1).

Regarding claim 1, Ganesan et al. discloses a method for wireless communications (Ganesan et al., FIG 3A), comprising: 
sending, from a first user equipment (Ganesan et al., FIG 3A, UE-A 301) to a second user equipment (Ganesan et al., FIG 3A, UE-B 303), a configuration request for an antenna panel of the second user equipment (Ganesan et al., [0078] the UE-A sends a Direct Communication Request message to initiate the unicast layer-2 link establishment procedure, in relation to [0079] the Direct Communication Request message may include Beam and/or Antenna Panel information used to select an optimal Beam and/or Antenna Panel and further in relation to [0092] the SL-RS are embedded in the data transmission to aid the receiver channel measurement); 
receiving, at the first user equipment from the second user equipment, a remote antenna panel measurement report based on the configuration request (Ganesan et al., [0081] if the Target User Info is included in the Direct Communication Request message, the target UE, UE-B, responds with a Direct Communication Accept message, in relation to [0084] the Direct Communication Accept message may include Beam and/or Antenna Panel feedback used to select an optimal Beam and/or Antenna Panel and further in relation to [0095] the UE-A indicates the corresponding timeslot and/or timeslot offset (k) for the UE-B’s feedback transmission so that the UE-A may use the corresponding receive beam/panel to receive the feedback transmission from UE-B); and 
sending, from the first user equipment to a network, a first measurement report comprising the remote antenna panel measurement report (Ganesan et al. [0097] time/frequency resource may be reserved by the UE-A or gNB for the feedback transmission from the UE-B and may be indicated in the corresponding L1/L2 or L3 signaling of UE-A or gNB and further in relation to [0098] In NR Mode-1, the best sidelink panel ID/beam ID/SL-RS ID or SL transmission configuration index for unicast transmission with a particular UE-B may also be informed to the gNB in the uplink signaling; [0105] the UE-A may report the Ll-RSRP measurement from itself and/or also from the UE-B to gNB).
Ganesan et al. does not expressly disclose the configuration request is a measurement configuration, which is well known in the art as evidenced by Pan et al.
Pan et al. from an analogous field of endeavor (Pan et al. [0194] a UE1 may report UE sidelink capability information of both UEs (UE1 and UE2) to its serving gNB so that the serving gNB can determine a SLRB configuration acceptable to both UEs, where the UE1 may report the UE sidelink capability information of both UEs to the gNB in one message or in separate messages) discloses the configuration request is a measurement configuration (Pan et al. [0195] a UE capability transfer procedure should be done on both UEs before requesting NW-configured SLRB configuration and after receiving the NW-configured SLRB configuration from the gNB, the UE1 will transmit an AS configuration to the UE2, where the AS configuration includes parameters or the SLRB configuration used for transmission and/or reception on the unicast link).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to identify the configuration request as a measurement configuration as taught by Pan et al. with the system of Ganesan et al. in order to establish an acceptable Sidelink Radio Bearer configuration (Pan et al. [0195]).

Regarding claim 2, Ganesan et al. - Pan et al. disclose the first measurement report further comprises a local antenna panel measurement report (Ganesan et al., [0105] the UE-A may report the Ll-RSRP measurement from itself and/or also from the UE-B to gNB), and the local antenna panel measurement report is for an antenna panel of the first user equipment (Ganesan et al., [0093] the UE A, to determine its best TX beam for transmission, may include the panel ID used for transmission in the corresponding spatial directions in the control signaling).

Regarding claim 3, Ganesan et al. - Pan et al. disclose sending, from the first user equipment to the network, a second measurement report comprising a local antenna panel measurement report (Ganesan et al., [0090] a UE may report its UE capability with respect to the UE antenna panel to the gNB or network, where the UE capability may include at least the number of UE antenna panels), wherein the local antenna panel measurement report is for an antenna panel of the first user equipment (Ganesan et al., [0093] the transmission configuration may include spatial relation or quasi-collocation assumption between the target transmission by UE-A and reference RS (SL-RS transmitted by the UE-A discovery transmission, SL-RS transmitted by the UE-B feedback message)).

Regarding claim 4, Ganesan et al. - Pan et al. disclose receiving, at the first user equipment from the network, a first measurement reporting resource configuration (Ganesan et al., [0045] in Mode-1, the RAN node (gNB) schedules SL resource(s) to be used by UE for SL transmission(s)); and 
sending, from the first user equipment to the network, a request for a second measurement reporting resource configuration (Ganesan et al., [0107] the UE AS layer may be provided with an additional information such as directionality of V2X message transmission as part of service requirement which may be appropriately used to select the corresponding panel for transmission/reception), 
wherein the second measurement report comprising the local antenna panel measurement report is sent from the first user equipment to the network according to the second measurement reporting resource (Ganesan et al., [0105] the UE-A may report the Ll-RSRP measurement from itself and/or also from the UE-B to gNB).

Regarding claim 5, Ganesan et al. - Pan et al. disclose sending the measurement configuration on a sidelink connection between the first user equipment and the second user equipment (Ganesan et al., [0105] the UE-A (Tx UE) may periodically /a- periodically transmit SL-RS both with current activate panel/beam used for SL data transmission and also with other activate panel/beam to enable continuous radio link measurement from different panels and the UE-B (Rx UE) performs Ll-RSRP measurement on each received panel and provide measurement report to the UE-A (Tx UE) in the sidelink data or control channel or via higher layer signaling).

Regarding claim 6, Ganesan et al. - Pan et al. disclose sending the measurement configuration on a Wi-Fi connection between the first user equipment and the second user equipment (Ganesan et al., [0030] the remote computer may be connected to the user’s computer through any type of network, including a local area network (“LAN”) or a wide area network (“WAN”), or the connection may be made to an external computer, through the Internet using an Internet Service Provider in relation to [0078] the Direct Communication Request message includes: an Indication whether IP communication is used, IP Address Configuration: For IP communication, IP address configuration is required for this link).

Regarding claim 7, Ganesan et al. - Pan et al. disclose the measurement configuration comprises: a measurement resource configuration (Pan et al., [0155] the UE may initiate the sidelink RRC reconfiguration procedure and perform the configuration of the peer UE to perform NR sidelink measurement and report); 
a measurement reporting resource configuration (Ganesan et al., [0095] the UE-A indicates the corresponding timeslot and/or timeslot offset (k) for the UE-B’s feedback transmission); 
an indication of a beamformed channel (Ganesan et al., [0079] the Direct Communication Request message may include Beam and/or Antenna Panel information used to select an optimal Beam and/or Antenna Panel)l; and 
one or more metrics for measurement (Ganesan et al., [0042] a UE measures two parameters on a reference signal: Received Signal Strength Indicator (“RSSI”) and Received Signal Received Power (“RSRP”)).  The motivation is the same as in claim 1.

Regarding claim 8, Ganesan et al. - Pan et al. disclose the one or more metrics for measurement comprises one or more of a reference signal received power (RSRP) (Ganesan et al., [0042] a UE measures two parameters on a reference signal: Received Signal Strength Indicator (“RSSI”) and Received Signal Received Power (“RSRP”)), signal to interference plus noise ratio (SINR) (Ganesan et al., [0042] a minimum of -20 dB SINR is needed to detect RSRP), received signal strength indicator (RSSI) (Ganesan et al., [0042] a UE measures two parameters on a reference signal: Received Signal Strength Indicator (“RSSI”) and Received Signal Received Power (“RSRP”)), pre-coding matrix indicator (PMI) (Ganesan et al., [0111] the precoding may be digital precoding or a combination of digital and analog precoding (hybrid precoding)), channel quality indicator (CQI), and rank indicator (RI) (Ganesan et al., [0078] the Direct Communication Request message includes: QoS Info: the information about PC5 QoS Flow(s), where for each PC5 QoS Flow, the PFI and the corresponding PC5 QoS parameters (PQI and conditionally other parameters such as MFBR/GFBR, etc.)).

Regarding claim 9, Ganesan et al. - Pan et al. disclose the first measurement report comprises a channel-state-information reference signal (CSI-RS) report (Ganesan et al., [0111] the UE may determine a reference RS or SL-TCI, Sidelink Transmission Configuration Indicator state configuration for spatial relation or quasi-collocation assumption between the target transmission and reference RS).

Regarding claim 10, Ganesan et al. - Pan et al. disclose receiving, at the first user equipment from the second user equipment, an antenna panel configuration report (Ganesan et al., [0084] the Direct Communication Accept message may include Beam and/or Antenna Panel feedback used to select an optimal Beam and/or Antenna Panel).

Regarding claim 11, Ganesan et al. discloses an apparatus for wireless communications (Ganesan et al., FIG 3A, UE-A 301 in relation to FIG. 8), comprising: a memory comprising computer-executable instructions (Ganesan et al., FIG. 8, memory 810); one or more processors configured to execute the computer-executable instructions (Ganesan et al., FIG. 8, processor 805 executes instructions stored in the memory) and cause the apparatus to: 
send to a user equipment (Ganesan et al., FIG 3A, UE-B 303) a configuration request for an antenna panel of the user equipment (Ganesan et al., [0078] the UE-A sends a Direct Communication Request message to initiate the unicast layer-2 link establishment procedure, in relation to [0079] the Direct Communication Request message may include Beam and/or Antenna Panel information used to select an optimal Beam and/or Antenna Panel and further in relation to [0092] the SL-RS are embedded in the data transmission to aid the receiver channel measurement); 
receive from the user equipment a remote antenna panel measurement report based on the configuration request (Ganesan et al., [0081] if the Target User Info is included in the Direct Communication Request message, the target UE, UE-B, responds with a Direct Communication Accept message, in relation to [0084] the Direct Communication Accept message may include Beam and/or Antenna Panel feedback used to select an optimal Beam and/or Antenna Panel and further in relation to [0095] the UE-A indicates the corresponding timeslot and/or timeslot offset (k) for the UE-B’s feedback transmission so that the UE-A may use the corresponding receive beam/panel to receive the feedback transmission from UE-B); and 
send to a network a first measurement report comprising the remote antenna panel measurement report (Ganesan et al. [0097] time/frequency resource may be reserved by the UE-A or gNB for the feedback transmission from the UE-B and may be indicated in the corresponding L1/L2 or L3 signaling of UE-A or gNB and further in relation to [0098] In NR Mode-1, the best sidelink panel ID/beam ID/SL-RS ID or SL transmission configuration index for unicast transmission with a particular UE-B may also be informed to the gNB in the uplink signaling; [0105] the UE-A may report the Ll-RSRP measurement from itself and/or also from the UE-B to gNB). 
Ganesan et al. does not expressly disclose the configuration request is a measurement configuration, which is well known in the art as evidenced by Pan et al.
Pan et al. from an analogous field of endeavor (Pan et al. [0194] a UE1 may report UE sidelink capability information of both UEs (UE1 and UE2) to its serving gNB so that the serving gNB can determine a SLRB configuration acceptable to both UEs, where the UE1 may report the UE sidelink capability information of both UEs to the gNB in one message or in separate messages) discloses the configuration request is a measurement configuration (Pan et al. [0195] a UE capability transfer procedure should be done on both UEs before requesting NW-configured SLRB configuration and after receiving the NW-configured SLRB configuration from the gNB, the UE1 will transmit an AS configuration to the UE2, where the AS configuration includes parameters or the SLRB configuration used for transmission and/or reception on the unicast link).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to identify the configuration request as a measurement configuration as taught by Pan et al. with the system of Ganesan et al. in order to establish an acceptable Sidelink Radio Bearer configuration (Pan et al. [0195]).

Regarding claim 12, Ganesan et al. - Pan et al. disclose the first measurement report further comprises a local antenna panel measurement report (Ganesan et al., [0105] the UE-A may report the Ll-RSRP measurement from itself and/or also from the UE-B to gNB), and the local antenna panel measurement report is for an antenna panel of the apparatus (Ganesan et al., [0093] the UE A, to determine its best TX beam for transmission, may include the panel ID used for transmission in the corresponding spatial directions in the control signaling).

Regarding claim 13, Ganesan et al. - Pan et al. disclose sending to the network a second measurement report comprising a local antenna panel measurement report (Ganesan et al., [0090] a UE may report its UE capability with respect to the UE antenna panel to the gNB or network, where the UE capability may include at least the number of UE antenna panels), 
wherein the local antenna panel measurement report is for an antenna panel of the apparatus (Ganesan et al., [0093] the transmission configuration may include spatial relation or quasi-collocation assumption between the target transmission by UE-A and reference RS (SL-RS transmitted by the UE-A discovery transmission, SL-RS transmitted by the UE-B feedback message)).

Regarding claim 14, Ganesan et al. - Pan et al. disclose receiving from the network a first measurement reporting resource configuration (Ganesan et al., [0045] in Mode-1, the RAN node (gNB) schedules SL resource(s) to be used by UE for SL transmission(s)); and 
send to the network a request for a second measurement reporting resource configuration (Ganesan et al., [0107] the UE AS layer may be provided with an additional information such as directionality of V2X message transmission as part of service requirement which may be appropriately used to select the corresponding panel for transmission/reception); and 
send to the network the second measurement report comprising the local antenna panel measurement report according to the second measurement reporting resource configuration (Ganesan et al., [0105] the UE-A may report the Ll-RSRP measurement from itself and/or also from the UE-B to gNB).

Regarding claim 15, Ganesan et al. - Pan et al. disclose sending the measurement configuration on a sidelink connection between the apparatus and the user equipment  (Ganesan et al., [0105] the UE-A (Tx UE) may periodically /a- periodically transmit SL-RS both with current activate panel/beam used for SL data transmission and also with other activate panel/beam to enable continuous radio link measurement from different panels and the UE-B (Rx UE) performs Ll-RSRP measurement on each received panel and provide measurement report to the UE-A (Tx UE) in the sidelink data or control channel or via higher layer signaling).

Regarding claim 16, Ganesan et al. - Pan et al. disclose sending the measurement configuration on a Wi-Fi connection between the apparatus and the user equipment (Ganesan et al., [0030] the remote computer may be connected to the user’s computer through any type of network, including a local area network (“LAN”) or a wide area network (“WAN”), or the connection may be made to an external computer, through the Internet using an Internet Service Provider in relation to [0078] the Direct Communication Request message includes: an Indication whether IP communication is used, IP Address Configuration: For IP communication, IP address configuration is required for this link).

Regarding claim 17, Ganesan et al. - Pan et al. disclose the measurement configuration comprises: a measurement resource configuration (Pan et al., [0155] the UE may initiate the sidelink RRC reconfiguration procedure and perform the configuration of the peer UE to perform NR sidelink measurement and report); a measurement reporting resource configuration (Ganesan et al., [0095] the UE-A indicates the corresponding timeslot and/or timeslot offset (k) for the UE-B’s feedback transmission); an indication of a beamformed channel (Ganesan et al., [0079] the Direct Communication Request message may include Beam and/or Antenna Panel information used to select an optimal Beam and/or Antenna Panel)l; and one or more metrics for measurement (Ganesan et al., [0042] a UE measures two parameters on a reference signal: Received Signal Strength Indicator (“RSSI”) and Received Signal Received Power (“RSRP”)).  The motivation is the same as in claim 11.

Regarding claim 18, Ganesan et al. - Pan et al. disclose the one or more metrics for measurement comprises one or more of a reference signal received power (RSRP) (Ganesan et al., [0042] a UE measures two parameters on a reference signal: Received Signal Strength Indicator (“RSSI”) and Received Signal Received Power (“RSRP”)), signal to interference plus noise ratio (SINR) (Ganesan et al., [0042] a minimum of -20 dB SINR is needed to detect RSRP), received signal strength indicator (RSSI) (Ganesan et al., [0042] a UE measures two parameters on a reference signal: Received Signal Strength Indicator (“RSSI”) and Received Signal Received Power (“RSRP”)), pre-coding matrix indicator (PMI) (Ganesan et al., [0111] the precoding may be digital precoding or a combination of digital and analog precoding (hybrid precoding)), channel quality indicator (CQI), and rank indicator (RI) (Ganesan et al., [0078] the Direct Communication Request message includes: QoS Info: the information about PC5 QoS Flow(s), where for each PC5 QoS Flow, the PFI and the corresponding PC5 QoS parameters (PQI and conditionally other parameters such as MFBR/GFBR, etc.)).

Regarding claim 19, Ganesan et al. - Pan et al. disclose the first measurement report comprises a channel-state-information reference signal (CSI-RS) report (Ganesan et al., [0111] the UE may determine a reference RS or SL-TCI, Sidelink Transmission Configuration Indicator state configuration for spatial relation or quasi-collocation assumption between the target transmission and reference RS).

Regarding claim 20, Ganesan et al. - Pan et al. disclose receiving from the user equipment an antenna panel configuration report (Ganesan et al., [0084] the Direct Communication Accept message may include Beam and/or Antenna Panel feedback used to select an optimal Beam and/or Antenna Panel).

Regarding claim 21, Ganesan et al. discloses a non-transitory computer-readable medium (Ganesan et al., FIG. 8, memory 810) comprising computer-executable instructions that, when executed by one or more processors (Ganesan et al., FIG. 8, processor 805 executes instructions stored in the memory) of a first user equipment (Ganesan et al., FIG 3A, UE-A 301), cause the first user equipment to perform a method for wireless communications, the method comprising: 
sending, from the first user equipment to a second user equipment (Ganesan et al., FIG 3A, UE-B 303), a configuration request for an antenna panel of the second user equipment (Ganesan et al., [0078] the UE-A sends a Direct Communication Request message to initiate the unicast layer-2 link establishment procedure, in relation to [0079] the Direct Communication Request message may include Beam and/or Antenna Panel information used to select an optimal Beam and/or Antenna Panel and further in relation to [0092] the SL-RS are embedded in the data transmission to aid the receiver channel measurement); 
receiving, at the first user equipment from the second user equipment, a remote antenna panel measurement report based on the configuration request (Ganesan et al., [0081] if the Target User Info is included in the Direct Communication Request message, the target UE, UE-B, responds with a Direct Communication Accept message, in relation to [0084] the Direct Communication Accept message may include Beam and/or Antenna Panel feedback used to select an optimal Beam and/or Antenna Panel and further in relation to [0095] the UE-A indicates the corresponding timeslot and/or timeslot offset (k) for the UE-B’s feedback transmission so that the UE-A may use the corresponding receive beam/panel to receive the feedback transmission from UE-B); and 
sending, from the first user equipment to a network, a first measurement report comprising the remote antenna panel measurement report (Ganesan et al. [0097] time/frequency resource may be reserved by the UE-A or gNB for the feedback transmission from the UE-B and may be indicated in the corresponding L1/L2 or L3 signaling of UE-A or gNB and further in relation to [0098] In NR Mode-1, the best sidelink panel ID/beam ID/SL-RS ID or SL transmission configuration index for unicast transmission with a particular UE-B may also be informed to the gNB in the uplink signaling; [0105] the UE-A may report the Ll-RSRP measurement from itself and/or also from the UE-B to gNB).
Ganesan et al. does not expressly disclose the configuration request is a measurement configuration, which is well known in the art as evidenced by Pan et al.
Pan et al. from an analogous field of endeavor (Pan et al. [0194] a UE1 may report UE sidelink capability information of both UEs (UE1 and UE2) to its serving gNB so that the serving gNB can determine a SLRB configuration acceptable to both UEs, where the UE1 may report the UE sidelink capability information of both UEs to the gNB in one message or in separate messages) discloses the configuration request is a measurement configuration (Pan et al. [0195] a UE capability transfer procedure should be done on both UEs before requesting NW-configured SLRB configuration and after receiving the NW-configured SLRB configuration from the gNB, the UE1 will transmit an AS configuration to the UE2, where the AS configuration includes parameters or the SLRB configuration used for transmission and/or reception on the unicast link).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to identify the configuration request as a measurement configuration as taught by Pan et al. with the system of Ganesan et al. in order to establish an acceptable Sidelink Radio Bearer configuration (Pan et al. [0195]).

Regarding claim 22, Ganesan et al. - Pan et al. disclose the first measurement report further comprises a local antenna panel measurement report (Ganesan et al., [0105] the UE-A may report the Ll-RSRP measurement from itself and/or also from the UE-B to gNB), and the local antenna panel measurement report is for an antenna panel of the first user equipment (Ganesan et al., [0093] the UE A, to determine its best TX beam for transmission, may include the panel ID used for transmission in the corresponding spatial directions in the control signaling).

Regarding claim 23, Ganesan et al. - Pan et al. disclose sending, from the first user equipment to the network, a second measurement report comprising a local antenna panel measurement report Ganesan et al., [0090] a UE may report its UE capability with respect to the UE antenna panel to the gNB or network, where the UE capability may include at least the number of UE antenna panels), wherein the local antenna panel measurement report is for an antenna panel of the first user equipment (Ganesan et al., [0093] the transmission configuration may include spatial relation or quasi-collocation assumption between the target transmission by UE-A and reference RS (SL-RS transmitted by the UE-A discovery transmission, SL-RS transmitted by the UE-B feedback message)).

Regarding claim 24, Ganesan et al. - Pan et al. disclose receiving, at the first user equipment from the network, a first measurement reporting resource configuration (Ganesan et al., [0045] in Mode-1, the RAN node (gNB) schedules SL resource(s) to be used by UE for SL transmission(s)); and 
sending, from the first user equipment to the network, a request for a second measurement reporting resource configuration (Ganesan et al., [0107] the UE AS layer may be provided with an additional information such as directionality of V2X message transmission as part of service requirement which may be appropriately used to select the corresponding panel for transmission/reception), 
wherein the second measurement report comprising the local antenna panel measurement report is sent from the first user equipment to the network according to the second measurement reporting resource (Ganesan et al., [0105] the UE-A may report the Ll-RSRP measurement from itself and/or also from the UE-B to gNB).

Regarding claim 25, Ganesan et al. - Pan et al. disclose sending the measurement configuration on a sidelink connection between the first user equipment and the second user equipment (Ganesan et al., [0105] the UE-A (Tx UE) may periodically /a- periodically transmit SL-RS both with current activate panel/beam used for SL data transmission and also with other activate panel/beam to enable continuous radio link measurement from different panels and the UE-B (Rx UE) performs Ll-RSRP measurement on each received panel and provide measurement report to the UE-A (Tx UE) in the sidelink data or control channel or via higher layer signaling).

Regarding claim 26, Ganesan et al. - Pan et al. disclose  sending the measurement configuration on a Wi-Fi connection between the first user equipment and the second user equipment (Ganesan et al., [0030] the remote computer may be connected to the user’s computer through any type of network, including a local area network (“LAN”) or a wide area network (“WAN”), or the connection may be made to an external computer, through the Internet using an Internet Service Provider in relation to [0078] the Direct Communication Request message includes: an Indication whether IP communication is used, IP Address Configuration: For IP communication, IP address configuration is required for this link).

Regarding claim 27, Ganesan et al. - Pan et al. disclose the measurement configuration comprises: a measurement resource configuration (Pan et al., [0155] the UE may initiate the sidelink RRC reconfiguration procedure and perform the configuration of the peer UE to perform NR sidelink measurement and report); a measurement reporting resource configuration (Ganesan et al., [0095] the UE-A indicates the corresponding timeslot and/or timeslot offset (k) for the UE-B’s feedback transmission); an indication of a beamformed channel (Ganesan et al., [0079] the Direct Communication Request message may include Beam and/or Antenna Panel information used to select an optimal Beam and/or Antenna Panel); and one or more metrics for measurement Ganesan et al., [0042] a UE measures two parameters on a reference signal: Received Signal Strength Indicator (“RSSI”) and Received Signal Received Power (“RSRP”)).  The motivation is the same as in claim 21.

Regarding claim 28, Ganesan et al. - Pan et al. disclose the one or more metrics for measurement comprises  one or more of a reference signal received power (RSRP) (Ganesan et al., [0042] a UE measures two parameters on a reference signal: Received Signal Strength Indicator (“RSSI”) and Received Signal Received Power (“RSRP”)), signal to interference plus noise ratio (SINR) (Ganesan et al., [0042] a minimum of -20 dB SINR is needed to detect RSRP), received signal strength indicator (RSSI) (Ganesan et al., [0042] a UE measures two parameters on a reference signal: Received Signal Strength Indicator (“RSSI”) and Received Signal Received Power (“RSRP”)), pre-coding matrix indicator (PMI) (Ganesan et al., [0111] the precoding may be digital precoding or a combination of digital and analog precoding (hybrid precoding)), channel quality indicator (CQI), and rank indicator (RI) (Ganesan et al., [0078] the Direct Communication Request message includes: QoS Info: the information about PC5 QoS Flow(s), where for each PC5 QoS Flow, the PFI and the corresponding PC5 QoS parameters (PQI and conditionally other parameters such as MFBR/GFBR, etc.)).

Regarding claim 29, Ganesan et al. - Pan et al. disclose the first measurement report comprises a channel-state-information reference signal (CSI- RS) report (Ganesan et al., [0111] the UE may determine a reference RS or SL-TCI, Sidelink Transmission Configuration Indicator state configuration for spatial relation or quasi-collocation assumption between the target transmission and reference RS).

Regarding claim 30, Ganesan et al. discloses an apparatus (Ganesan et al., FIG 3A, UE-A 301 in relation to FIG. 8), comprising: 
means for sending (Ganesan et al., FIG. 8, transmitter 830) to a user equipment (Ganesan et al., FIG 3A, UE-B 303) a configuration request for an antenna panel of the user equipment (Ganesan et al., [0078] the UE-A sends a Direct Communication Request message to initiate the unicast layer-2 link establishment procedure, in relation to [0079] the Direct Communication Request message may include Beam and/or Antenna Panel information used to select an optimal Beam and/or Antenna Panel and further in relation to [0092] the SL-RS are embedded in the data transmission to aid the receiver channel measurement); 
means for receiving (Ganesan et al., FIG. 8, receiver 835) from the user equipment a remote antenna panel measurement report based on the configuration request (Ganesan et al., [0081] if the Target User Info is included in the Direct Communication Request message, the target UE, UE-B, responds with a Direct Communication Accept message, in relation to [0084] the Direct Communication Accept message may include Beam and/or Antenna Panel feedback used to select an optimal Beam and/or Antenna Panel and further in relation to [0095] the UE-A indicates the corresponding timeslot and/or timeslot offset (k) for the UE-B’s feedback transmission so that the UE-A may use the corresponding receive beam/panel to receive the feedback transmission from UE-B); and 
means for sending (Ganesan et al., FIG. 8, transceiver 825) to a network a first measurement report comprising the remote antenna panel measurement report (Ganesan et al. [0097] time/frequency resource may be reserved by the UE-A or gNB for the feedback transmission from the UE-B and may be indicated in the corresponding L1/L2 or L3 signaling of UE-A or gNB and further in relation to [0098] In NR Mode-1, the best sidelink panel ID/beam ID/SL-RS ID or SL transmission configuration index for unicast transmission with a particular UE-B may also be informed to the gNB in the uplink signaling; [0105] the UE-A may report the Ll-RSRP measurement from itself and/or also from the UE-B to gNB). 
Ganesan et al. does not expressly disclose the configuration request is a measurement configuration, which is well known in the art as evidenced by Pan et al.
Pan et al. from an analogous field of endeavor (Pan et al. [0194] a UE1 may report UE sidelink capability information of both UEs (UE1 and UE2) to its serving gNB so that the serving gNB can determine a SLRB configuration acceptable to both UEs, where the UE1 may report the UE sidelink capability information of both UEs to the gNB in one message or in separate messages) discloses the configuration request is a measurement configuration (Pan et al. [0195] a UE capability transfer procedure should be done on both UEs before requesting NW-configured SLRB configuration and after receiving the NW-configured SLRB configuration from the gNB, the UE1 will transmit an AS configuration to the UE2, where the AS configuration includes parameters or the SLRB configuration used for transmission and/or reception on the unicast link).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to identify the configuration request as a measurement configuration as taught by Pan et al. with the system of Ganesan et al. in order to establish an acceptable Sidelink Radio Bearer configuration (Pan et al. [0195]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Ji et al. (US 20220022198 A1) is cited to show a method for radio link monitoring, applied to a first terminal, including in sidelink communication, performing a radio link monitoring RLM measurement on a radio link between terminals to monitor radio link quality between the terminals, where if the first terminal is configured with a plurality of resource pools, the RLM measurement is performed in each resource pool, or if the first terminal is configured with a plurality of beams or a plurality of antenna panels, the RLM measurement is performed on each beam or each antenna panel and 
Lee et al. (US 20210314917 A1) is cited to show a method for transmitting a sidelink signal by a terminal in a wireless communication system supporting a sidelink, and an apparatus therefor. Disclosed are a method for transmitting a sidelink signal by a terminal and an apparatus therefor the method comprising the steps of: obtaining measurement information related to a state of a channel for each of a plurality of antenna units; determining a candidate resource excluding specific resources from among a plurality of resources included in a predetermined resource pool on the basis of the measurement information; and transmitting the sidelink signal in the candidate resource, wherein when the measurement information is different among the plurality of antenna units, the specific resources are independently determined for each of the plurality of antenna units, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416                      

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416